Citation Nr: 0409083	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  97-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a gynecological 
disorder, classified as cervical dysplasia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1989 to October 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied service connection for a low back disorder, 
otitis media, bronchitis, and a gynecological disorder 
(claimed as manifested by abnormal Papanicolaou (PAP) smear 
test results).  In a July 1998 decision, the Board awarded 
service connection for a low back disorder (thereby rendering 
that issue moot); denied service connection for otitis media 
and bronchitis; and remanded said gynecological disorder 
issue to the RO for additional evidentiary development.  

This appeal is being again REMANDED to the RO, via the 
Appeals Management Center in Washington, DC; and VA will 
provide notice if further action is required on appellant's 
part.


REMAND

Appellant's service entrance examination noted that she had 
undergone laparoscopic surgery for an ovarian cyst prior to 
service.  The service medical records included various 
gynecological complaints and treatment.  In April 1995, a PAP 
smear test revealed abnormal epithelial cells with atypical 
squamous cells of "undetermined significance, favor 
reactive/reparative process."  However, repeat PAP smear 
tests in July and September 1995 were negative.  Shortly 
after service, in March 1996, a PAP smear test revealed 
abnormal epithelial cells with low-grade squamous 
intraepithelial lesion and mild dysplasia, and other 
cytologic findings included squamous metaplasia and reactive 
endocervical cells.  In April 1996, a colposcopy, exocervical 
biopsies, and a PAP smear test were performed.  The pathology 
report revealed mild dysplasia consistent with human 
papilloma virus (HPV) infection.  The PAP smear test was 
within normal limits, and other cytologic findings included 
acute inflammation.  In June 1996, a pathology report noted 
that another PAP smear test revealed abnormal epithelial 
cells with atypical squamous cells of "undetermined 
significance" and other cytologic findings included reactive 
endocervical cells.  

In June 1996, an endocervix curettage (ECC) was performed and 
results were interpreted as showing squamous epithelium with 
high-grade dysplasia.  However, an August 1996 addendum noted 
that subsequent review by the Armed Forces Institute of 
Pathology determined that that ECC was not conclusive for 
high-grade dysplasia, but rather was more indicative of 
atypical squamous metaplasia.  In August 1996, a repeat ECC 
was performed and results were interpreted as showing 
squamous epithelium with high-grade dysplasia.  A cone biopsy 
was scheduled later that month for diagnostic and possible 
therapeutic purposes, but was cancelled after a quality 
assurance report indicated that appellant's condition was not 
as severe as previously reported.  

Pursuant to the July 1998 Board remand, a VA gynecologic 
examination was to have been conducted with medical opinion 
rendered as to the etiology of appellant's claimed 
disability.  However, although such medical opinion was 
rendered in October 2002, a VA gynecologic examination was 
not in fact conducted.  Furthermore, the physician who 
rendered said October 2002 medical opinion noted that it was 
currently unknown whether appellant has cervical dysplasia 
and that even though a PAP smear test was normal, appellant's 
treating gynecologist should determine whether an invasive 
procedure might be required to determine this question 
concerning dysplasia.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Additionally, the physician who rendered said 
October 2002 medical opinion noted that according to 
appellant, she had had abnormal PAP smear tests during 
service and had undergone colposcopies during service in 
Japan and at a Jacksonville, Florida, VA facility in 1997; 
and that such records were not currently associated with the 
claims files.  Although the RO requested appellant's 
assistance in identifying relevant clinical records and 
certain VA clinical records were sought, it is the Board's 
opinion that the RO should diligently undertake further 
efforts to obtain any additional, relevant in-service and 
post-service clinical records that might be available.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the National 
Personnel Records Center (NPRC) or any 
other appropriate organization to provide 
any additional service medical records 
(in-patient and outpatient) that may be 
available, particularly any in-service 
abnormal PAP smear tests and a colposcopy 
allegedly performed during service in 
Japan.  Any such records obtained should 
be associated with the claims folders.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folders, and if 
feasible, the reason for their 
unavailability should be provided.  

2.  Appellant should be advised that she 
may submit alternative forms of evidence 
to support her claim, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.  

3.  The RO should request appellant to 
provide any additional, relevant VA or 
non-VA clinical records pertaining to 
cervical dysplasia, or other 
gynecological disorder, that she may have 
in her possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided her relevant treatment.  
All available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folders.  

4.  The RO should specifically attempt to 
obtain any available VA medical records 
pertaining to a colposcopy allegedly 
performed at a Jacksonville, Florida, VA 
facility in 1997.  Any records obtained 
should be associated with the claims 
folders.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folders, and if 
feasible, the reason for their 
unavailability should be provided.  

5.  The RO should have the same physician 
who rendered the October 2002 medical 
opinion, or if unavailable, another 
gynecologist to review the entire claims 
folders, examine appellant (including 
conducting all indicated tests and 
studies), and express an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) as to the following:  

Does appellant currently have a chronic 
gynecologic disability, including 
cervical dysplasia, and if so, is it 
causally or etiologically related to her 
active service?  

If a chronic gynecologic disability, 
including cervical dysplasia, is 
currently manifested and it is causally 
or etiologically related to the pre-
service ovarian cyst surgery, did it 
undergo a permanent increase in severity 
during military duty beyond natural 
progression of underlying disease 
process?  

The examination report should contain an 
adequate history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate rationale 
for medical conclusions rendered.  In the 
event an invasive procedure(s) might be 
required to determine these medical 
questions and appellant consents, the 
examiner should order such procedure(s).  
Otherwise, the examiner should attempt to 
render medical opinion based on the 
available evidence.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner in the 
report.

6.  The RO should review any additional 
evidence and readjudicate the appellate 
issue, under all appropriate statutory 
and regulatory provisions and legal 
theories.  The RO should review the 
requested examination report and medical 
opinion and ensure that the foregoing 
development is in substantial compliance 
with the directives of this remand; and 
if not, the RO should implement 
corrective procedures.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




